In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the New York State Department of Social Services, dated September 30, 1975 and made after a statutory fair hearing, which affirmed a determination of the respondent Commissioner of the New York City Department of Social Services to discontinue a grant of aid to dependent children for petitioner and four children, petitioner appeals from a judgment of the Supreme Court, Kings County, entered December 9, 1975, which dismissed the petition. Judgment affirmed, without costs or disbursements. We do not find the determination of the Commissioner of the New York City Department of Social Services to have been arbitrary or capricious. Accordingly, Special Term properly dismissed the petition herein. Hopkins, Acting P. J., Cohalan, Damiani, Christ and Titone, JJ., concur.